Title: To Alexander Hamilton from Abraham Ellery, 30 April 1800
From: Ellery, Abraham
To: Hamilton, Alexander


          
            Sir,
            Adjutant General’s Office, New York, April 30th. 1800
          
          I have the honor of enclosing an Abstract of the Inspection Returns of Major Jackson’s Districts; the District Inspection Return of March was unaccompanied by the Company Inspection Returns, nor have they been received since; those of April were forwarded with that of the District. The Abstract is formed from both of them; though the errors and inaccuracies so obvious in all these Returns, make it difficult to give a satisfactory account of the District, or sum up its situation in one view.
          It appears from the Returns that Capt. Stoddard inspects his own Company, which is conceived to be irregular and improper—
          As the establishment of a number of Articles, with which the Troops in general have been furnished, & of others, which it is presumed they have a right to receive, is not ascertained by any regulations known to the Office, or the Troops at large, it will perhaps be found necessary, if circulate any such regulations exist, to circulate the knowledge of them by General Orders. At present, the establishment of these articles is set down in the Inspection Returns arbitrarily, varying in almost every different Return, nor can any uniformity be secured, until it is certainly known, what articles are to be furnished, & their proportions & amount.
          I have the honor to be, With the greatest respect, Your most obedt. servt.  
          
            Abraham R. Ellery
            As. Adjt. Genl.
          
        